 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3
   PATRICK A. ROSE
 4 Assistant United States Attorney
   Nevada Bar No. 5109
 5 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 6 (702) 388-6336
   patrick.rose@usdoj.gov
 7 Attorneys for the United States

 8

 9                             UNITED STATES DISTRICT COURT

10                                  DISTRICT OF NEVADA

11
     KAYSEE NITTA,
12                                                 2:17-cv-01137-GMN-CWH
                  Plaintiff,
13
           v.                                      Stipulation and Order to Lift Stay
14                                                 and Reset Briefing Schedule
     UNITED STATES OF AMERICA,
15
                  Defendant.
16

17

18         Pursuant to the end of the partial government shutdown, as well as Rule 6(b)(1) of

19 the Federal Rules of Civil Procedure and Rule IA 6-1 of this Court’s Local Rules, the

20 parties advise the Court of the following and request approval of the briefing scheduled set

21 forth below.

22         1.     At midnight on December 21, 2018, the continuing resolution that had been

23 funding the Department of Justice (the Department) expired and appropriations to the

24 Department lapsed.

25         2.     During the lapse in appropriations, Defendant moved for and the Court

26 granted a stay of proceedings. Order, ECF No. 38. The Court also denied as moot a

27 pending stipulation to extend the due date for Plaintiff to oppose Defendant’s dispositive

28
 1   motion (identified below), while advising that a new stipulation could be filed once the stay

 2   is lifted. Order, ECF No. 38.

 3          3.     On the evening of Friday, January 25, 2019, the United States Congress

 4   enacted and the President signed a new continuing resolution funding the Department.

 5          Now therefore, the parties request that the Court enter an order lifting the stay and

 6   approving the following briefing schedule: The deadline for Plaintiff’s opposition to

 7   Defendant’s Motion to Dismiss or, in the alternative, for Summary Judgment (ECF No.

 8   32, filed 12/17/18) (“Motion”) shall be March 4, 2019; and the deadline for Defendant’s

 9   reply shall be March 25, 2019.

10          Respectfully submitted this 30th day of January 2019.

11
      SGRO & ROGER                                  NICHOLAS A. TRUTANICH
12                                                  United States Attorney
13    /s/ Anthony P. Sgro                           /s/ Patrick A. Rose
      ANTHONY P. SGRO                               PATRICK A. ROSE
14    720 S. 7th Street, 3rd Floor                  Assistant United States Attorney
      Las Vegas, Nevada 89101
15    Attorney for Plaintiff                        Attorneys for the United States
16

17

18                                                IT IS SO ORDERED:
19

20                                                ______________________________________
                                                  Gloria M. Navarro, Chief Judge
21                                                UNITED STATES DISTRICT COURT

22

23                                                DATED this ____
                                                               5 day of February, 2019.

24

25

26

27

28
                                                   2
